                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-345-KDB-DCK

 TRUE HOMES LLC,                                      )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )      ORDER
                                                      )
 CMH MANUFACTURING, INC., and                         )
 CMH HOMES, INC.,                                     )
                                                      )
                                                      )
                 Defendants.                          )
                                                      )

         THIS MATTER IS BEFORE THE COURT regarding a discovery dispute between the

parties. This matter has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§ 636(b) and the “Revised Case Management Order” (Document No. 62).

         Having carefully considered the arguments of counsel during telephone conferences on

September 3, 2020 and November 10, 2020, the record, applicable authority, and the parties’

informal written submissions, the undersigned will order that Defendants provide discovery

responses as directed during the Court’s most recent conference. Specifically, Defendants shall

provide the sales and profit data requested by Plaintiff for the following states: North Carolina,

South Carolina, New York, New Jersey, Virginia, Florida, and Maryland.

         IT IS, THEREFORE, ORDERED that Defendants shall provide responses as directed

herein and during the telephone conference held on November 10, 2020. Defendants shall provide

this information on or before December 15, 2020.

         SO ORDERED.
                                        Signed: November 10, 2020




     Case 3:18-cv-00345-KDB-DCK Document 129 Filed 11/10/20 Page 1 of 1
